In an action to recover damages for personal injuries, the defendant Touro College appeals, and the defendant Arco Management Corp. separately appeals, as limited by their respective briefs, from so much of an order of the Supreme Court, Kings County (Bayne, J.), dated November 22, 2004, as denied those branches of their respective motions which were for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The plaintiff allegedly was injured when she slipped and fell on a soapy cleaning solution on the stairs of a building partially occupied by the defendant Touro College (hereinafter Touro) and managed by the defendant Arco Management Corp. (hereinafter Arco). The Supreme Court denied those branches of Touro’s motion and Arco’s separate motion which were for summary judgment dismissing the complaint insofar as asserted against them. We affirm.
In support of their respective motions, neither Touro nor Arco made a prima facie demonstration that no dangerous or defective condition existed on the stairs or that, if it did, they neither created nor had actual or constructive notice of the condition (see Marino v Stop & Shop Supermarket Co., 21 AD3d 531 [2005]). Thus, summary judgment was properly denied. Adams, J.P., S. Miller, Ritter and Lifson, JJ., concur.